DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made this application is a CON of application 16/246674 filed on 01/14/2019 (PAT 11,068,983) which is a CON of application 14/263,112 filed on 04/28/2014 ABN which is a CON of application 12/237,976 filed on 09/25/2008 (PAT 8,712,903).

Abstract of Disclosure
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. 

Amendment to the Specification
Examiner enters amendment to specification amending the title of invention as “Method and System for Order Management” as submitted on 07/19/2021.

EXAMINER STATEMENT
	Claim 1 presented for examination on 07/08/2021. Applicant filed a preliminary amendment on 07/19/2021 canceling the claim 1 and adding new claims 2-19. Therefore, the claims 2-19 are pending.
The pending claims in the instant application is similar to claims in its parent application 16/246674 (U. S. Patent No. 11,068,983). Therefore, the claims in the instant application are allowable under same rational as the patented parent application. This application is in condition for allowance except for the following formal matters: 

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 2-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
3.	As per claims 2, 8 and 14, these claim recites "first order”; “determining whether the first order matches the second order, in which the second order is for execution of a trade at a price determined by at least one of a second midpoint pricing model or a second volume weighted average pricing model” and “when the indication of the request to cancel is determined to be received during the time period, constraining cancelation of the first order during the time period and queuing the request to cancel until the time period expires”
4.	Examiner reviewed support for the above claim limitation in the disclosures submitted:
[0292] In some embodiments, a firm order submitter may have restrictions placed on their actions during a period of time after transmission and/or receipt of such orders. For example, for a period of time after an indication of a firm order defining a side of a trade is received, the submitter of the firm order may be constrained from canceling the firm order for a first period of time. The amount of time may include an amount of time that may allow a participant to be queried and respond. In some implementations, such time may include, for example, between about 20 seconds and about 1 minute, and so on.[0295] In some implementations, constraining may include limiting the ability to perform an act of cancellation. For example, constraining may include not allowing an action to occur in a time period (e.g., preventing an action from occurring). Constraining may include imposing a penalty for taking an action. Some implementations, for example may fine a participant for canceling in the first time period. Some implementations may prevent a cancellation in the first time period completely. Some implementations may place restrictions on cancellation in the first time period that are not placed after the first time period. In some implementations, if a request to cancel is received during the first time period, for example, it may be ignored. In some implementations if a request to cancel is received during the first time period, the request may be queued until the first time period ends and may be processed at the end of the first time period (e.g., the order may be canceled if it was not accepted before the end of the first time period). In some implementations, cancellation may include canceling an order, revoking an order, invalidating an order, and so on. In some implementations, allowing may include letting an act happen with a penalty or without a constraint.[0297] In some embodiments, a time period during which cancellation is constrained may be randomly determined for one or more firm orders. Such random time period may simulate a time period for reply of a participant. In some implementations, the time period may be randomly determined between a minimum and maximum period of time (e.g., between 5 seconds and 20 seconds, 1 minute, etc.). In some implementations, such time period may be shown to the submitter of the firm order (e.g., through an interface, as a counting down clock, etc.). In some implementations, an indication that the end of the period is reached may be sent to the submitter (e.g., in addition to the time period, instead of the time period, by changing a color, by playing a tone, through an interface, and so on).

 [0497] In some implementations, an order may indicate a price range in which a execution of a trade fulfilling at least part of the order is agreed. In such implementations, a first order may match a second order if the two orders are for opposite sides of a trade for a single financial instrument and the two orders have at least partially overlapping price ranges. In some implementations, an actual price of a trade may be determined according to a VWAP and/or midpoint pricing model.

5.	The written description does not support “first order” which may include ”form or non-firm order” and does not support “a second midpoint pricing model or a second volume weighted average pricing model.”
Applicant requested to cite a portion of submitted written description/disclosure where support for above limitation is disclosed, otherwise the limitation would constitute a new matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 2-19 of instant application  are rejected on the ground of non-statutory double patenting over claims 1-13 of U. S. Patent No. 11,068,983, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent as follows:
The subject matter claimed in the instant application is fully disclosed in the patent ‘983 and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
receiving, via a communication network, from at least one remote device, an indication of a firm order (first order); 
querying at least one order management system in the communication network through a socket to determine whether data representing a matching order (second order) to the firm order is stored in the at least one order management system; 
querying the socket to determine if a response is received from the at least one order management system in the communication network; 
rendering via the communication network, on a display of the at least one remote device, a graphical user interface indicating an indication of a time period being counted down by the at least one processor; 
receiving via the communication network from the at least one remote device, an indication of a request to cancel the firm order; and 
responsive to receiving the indication of the request to cancel, in real time: 
determining whether the indication of the request to cancel is received during the time period, 
when the indication of the request to cancel is determined to be received during the time period, constraining cancelation of the firm order during the time period and queuing the request to cancel until the time period expires, and 
when the indication of the request to cancel is determined to be received after the time period, and a determination of whether (i) data representing a matching order to the firm order is stored in the at least one order management system and (ii) a response indicating acceptance into a trade that fulfills at least a portion of the firm order is received via the socket during the time period from the at least one order management system in the communication network, has not been completed before receipt of the indication of the request to cancel, cancelling the firm order; and 
facilitate an automatic execution of a trade fulfilling at least part of the firm order and at least part of a second order, in which the execution is without a negotiation between a first market participant and a second market participant about a price of the trade and without a negotiation between the first market participant and the second market participant (about a quantity of financial instruments in) the trade.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations from the instant application and US Patent 11,068,983 consists of similar limitation and allowed subject matter with respect to method and system for order management as listed above.
The independent claims 2, 8 and 14 of instant application essentially consists of features in claims 1, 7 and 13 of patent ‘983 as listed above. As per dependent claims 3-7, 9-13 and 15-19 of the instant application, the claims 2-6 and 8-12 teach corresponding similar elements in the claims.
 The claims in instant application as substituted term “firm order”  by “first order”,  “matching order” by “second order”, and “a firm order that is executable without additional authorization” by “the first order is for execution of a trade at a price determined by at least one of a first midpoint pricing model or a first volume weighted average pricing model.” The claims in instant application include additional limitation of “determining whether the first order matches the second order, in which the second order is for execution of a trade at a price determined by at least one of a second midpoint pricing model or a second volume weighted average pricing model” which is not supported by the specification.
The omission of an element as described above for the patent ‘983 is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.  
For these reasons, the claims 2-19 of the instant application are not identical to claims -13 of US Patent No. 11,068,983 but comprises same allowable subject matter and therefore they are not patently distinct. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Ardell et al (U.S. Pub No. 2009/0018968) teach matching for trading of securities.
Balabon (U.S. Pub No. 2006/0026090) teaches trading of financial instruments.
Foley et al. (U.S. Patent No. 7,475,046) teach supporting anonymous negotiation and indication of interest.
Ford et al. (U.S. Patent No. 8,117,105) teach facilitating electronic securities transactions.
Katz et al. (U.S. Patent No. 7,246,093) teach automated exchange for derivative securities.
Keith (U.S. Patent No. 7,574,398) teaches platform for market programs and trading programs
Waelbroeck et al. (U.S. Pub No. 2004/0210511) teach block trading system and method providing price improvement to aggressive orders. 
Weisberger (GB 2425866) teaches method and system for crossing orders.
Wunsch et al. (U.S. Patent No. 7,774,263) teach Linked displayed market and midpoint matching system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        08/27/2022